Exhibit 10.2


[***] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE OMITTED
PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED.
CONFIDENTIAL
Pharmacy Master Services Agreement
This Pharmacy Services Agreement (the “Agreement”) is made effective as of 1
July 2020 (the “Effective Date”) by and between Jazz Pharmaceuticals, Inc. with
a principal place of business at 3170 Porter Drive, Palo Alto, CA 94304 (“Jazz
Pharmaceuticals”) and Express Scripts Specialty Distribution Services, Inc. with
a principal place of business at One Express Way, St. Louis, MO 63121 (“ESSDS”).
Jazz Pharmaceuticals and ESSDS may be referred to herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Jazz Pharmaceuticals and ESSDS are parties to that certain Master
Services Agreement, dated as of July 1, 2017, as amended, (the “Prior Master
Services Agreement”) through which ESSDS provides dispensing, distribution, and
other services for the Product (as defined below);
WHEREAS, the Parties desire to terminate the Prior Master Services Agreement and
enter into a new agreement through which ESSDS will continue to provide certain
services performed under the Prior Master Services Agreement, and undertake
certain additional services associated herewith; and
WHEREAS, ESSDS has experience in providing the services desired by Jazz
Pharmaceuticals and is willing to provide such services under the terms set
forth in this Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties set forth in this Agreement, the Parties agree as
follows:

ARTICLE I
DEFINITIONS
As used in this Agreement, each of the following terms (and the plural or
singular thereof, when appropriate) shall have the meaning set forth herein:
1.1
“Adverse Drug Experience” shall have the meaning assigned to it in 21 CFR
310.305 and 21 CFR 314.80, as such provision may be amended from time to time.

1.2
“Affiliate” of an entity shall mean any person or entity controlling, controlled
by, or under common control with such entity for so long as such control exists.
As used herein, “control” means ownership, directly or indirectly, of at least
fifty percent (50%) of the common stock or voting ownership interests of the
entity in question.



Page 1 of 34



--------------------------------------------------------------------------------




1.3
“Applicable Laws” shall mean all federal, state, and local laws and governmental
agency regulations and requirements applicable to the Services, including
without limitation HIPAA, Medicare and Medicaid laws under Title XVIII and XIX
of the Social Security Act, and relevant State and Federal pharmacy licensure
requirements and pharmacy regulations.

1.4
“Average Daily Sales” shall mean the average number of commercial bottles of the
Product sold per day over the previous six (6) months, excluding all sales of
Product (i) for dispensing to VA, and (ii) to Puerto Rico.

1.5
“Bridge Benefit” shall mean the Jazz Pharmaceuticals’ sponsored program that
provides Product at no cost to eligible patients who are at risk of an
interruption in therapy due to a change in the their insurance circumstances.

1.6
“Certified Pharmacy” shall mean the facility or facilities licensed and operated
by ESSDS in compliance with the REMS Program and utilized by ESSDS in connection
with the performance of this Agreement.

1.7
“Confidential Information” shall have the meaning assigned to it in Section 8.2.

1.8
“Data” shall mean the data specified in a Work Order, including but not limited
to physician and patient data and required data elements for the REMS Program
Central Database, and such other data as the Parties agree shall be provided by
ESSDS to Jazz Pharmaceuticals under this Agreement.

1.9
“DEA” shall mean the United States Drug Enforcement Administration, or any
successor thereto.

1.10
“Deliverables” shall mean those items to be delivered to Jazz Pharmaceuticals by
ESSDS hereunder and as may be specified in a Work Order.

1.11
“FDA” shall mean the United States Food and Drug Administration or any successor
thereto.

1.12
“Full Time Employee” or “FTE” shall mean a full time ESSDS employee working a
forty (40) hour week who is dedicated exclusively to performing Pharmacy
Services pursuant to the Agreement or any applicable Work Order.

1.13
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated pursuant thereto in the United
States Code of Federal Regulations (45 CFR Parts 160 and 164).

1.14
“Information Technology” shall have the meaning assigned to it in Section 8.8
herein.



Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




1.15
“Inspection” shall have the meaning assigned to it in Section 5.2 herein

1.16
“Intellectual Property” means any and all patents, trade secrets, inventions,
know-how, copyrights, trademarks, service marks and trade dress, applications
for the same, and registrations and applications for registration or renewals
thereof in the United States and all other nations throughout the world,
including without limitation all derivative works, renewals, extensions,
reversions or restorations associated with such copyrights, now or hereafter
provided by applicable law, regardless of the medium of fixation or means of
expression.

1.17
“Non-PAP Order” shall mean each shipment of Product by ESSDS to any Non-PAP
Patient in accordance with this Agreement.

1.18
“Non-PAP Patient” shall mean any Patient other than a PAP Patient.

1.19
“Patient Assistance Program” or “PAP” shall mean the Jazz Pharmaceuticals'
sponsored program that provides Product at no cost to eligible patients. Jazz
Pharmaceuticals has sole discretion over the eligibility criteria and operation
of the PAP. “PAP Patient” shall mean a Patient who has been approved as eligible
to participate in the PAP.

1.20
“PAP Order” shall mean each shipment of Product by ESSDS to any PAP Patient in
accordance with this Agreement.

1.21
“Patient” shall mean an individual who has been prescribed the Product.

1.22
“Patient Data” shall include data about a Patient including information about a
Patient’s health, medical insurance claims, and payment information obtained
from the Patient or the Patient’s prescribing physician.

1.23
“Pharmacy Services” shall have the meaning assigned to it in Section 2.1 herein.

1.24
“Physician Confidential Information” shall mean information pertaining to a
physician that is protected from use or disclosure pursuant to applicable law.

1.25
“Product” shall mean Xyrem® (sodium oxybate) oral solution and dosing kit,
and/or the branded version of an oxybate formulation, if approved, filed under
NDA 021196.

1.26
“Product Complaint” shall mean notification relating to product quality, purity,
identity, potency, packaging, tampering, and/or quality aspects of the Product.

1.27
“Records” shall have the meaning assigned to it in Section 7.1 herein.



Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




1.28
“REMS Documents” shall mean the approved XYREM REMS Documents, including both
the XYREM REMS Document and the XYREM REMS Supporting Document, as well as any
modifications or successor documents thereto as approved by the FDA.

1.29
“REMS Pharmacy Services” shall have the meaning assigned to it in Section 2.1
herein.

1.30
“REMS Program” shall mean the XYREM REMS Program, as approved by the FDA, or any
successor entity thereto as approved by FDA, including successor entities
including additional oxybate formulations, and as described in the REMS
Documents.

1.31
“REMS Program Items” shall mean materials required in connection with the
performance of REMS Pharmacy Services by ESSDS hereunder, including, but not
limited to, REMS Program enrollment forms and materials to be distributed to
prescribers and patients. REMS Program Items shall not include any Product.

1.32
“Services” shall mean the Pharmacy Services and REMS Pharmacy Services
collectively, as defined in Section 2.1.

1.33
“Service Level Agreements” or “SLAs” shall mean the service levels required for
certain Services in order to support the Product, and are defined in Exhibit D.

1.34
“SOPs” shall mean the written standard operating procedures of ESSDS, as of the
Effective Date, or any others mutually agreed to be the Parties after the
Effective Date, which describe the REMS Program-specific operation processes of
ESSDS.

1.35
“Territory” shall mean the United States of America, including its territories
where ESSDS is allowed to legally distribute and ship the Product.

1.36
“Trademarks” shall mean the Jazz Pharmaceuticals trademarks set forth in Exhibit
B.

1.37
“Veteran’s Administration” or “VA” shall mean the U.S. Department of Veteran’s
Affairs, which provides a prescription benefit to VA healthcare system
enrollees.

1.38
“VA FSS” shall mean the Veteran’s Administration Federal Supply Schedule pricing
contract provided to Jazz Pharmaceuticals for the Product.

1.39
“Voucher Program Services” shall mean those voucher program services set forth
in any applicable Work Order.

1.40
“WAC” shall mean the current wholesale acquisition cost of Product as provided
by Jazz Pharmaceuticals. WAC does not include discounts, rebates or chargebacks.
WAC may not be the actual acquisition cost.

1.41
“Work Order” shall have the meaning assigned to it in Section 2.1.



Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




1.42
“Work Instructions” or “WIs” shall mean written work instructions of ESSDS, as
of the Effective Date, or any others mutually agreed to by the Parties after the
Effective Date, which provide detailed descriptions of the performance of
certain tasks at ESSDS specifically required for Product.

ARTICLE II
PHARMACYAND REMS PHARMACY SERVICES
2.1    Services.  During the term of the Agreement, all commercial, non-clinical
trial Product sold by Jazz Pharmaceuticals, or made available through the PAP,
in the Territory will be dispensed exclusively through ESSDS pursuant to the
terms of this Agreement.  ESSDS agrees to provide those pharmacy and REMS
services described in this Agreement and written Work Orders hereunder (the
“Pharmacy Services”), including but not limited to pharmacy dispensing services,
safety and support services, ancillary supply services, certain education
services, and data reporting. 
During the term of the Agreement, ESSDS agrees to provide other REMS services
described in this Agreement and written Work Orders hereunder (the “REMS
Pharmacy Services”), including but not limited to activities directed towards
ensuring Jazz Pharmaceuticals’ compliance with the requirements of the REMS
Program.
The Pharmacy and REMS Pharmacy Services (collectively, the “Services”) to be
provided as of the Effective Date are described in written Work Orders
hereunder. These Services may be amended from time to time through the addition
of a Work Order. Each Work Order will be numbered in consecutive order. Each
Work Order will be deemed incorporated into this Agreement. In the event of a
conflict between the terms of this Agreement and the terms of the Work Order,
the terms of this Agreement will govern, unless the Parties have expressly
agreed in the Work Order that the Work Order shall amend a specified section of
this Agreement, in which case such amendment will only apply to such Work Order.
In addition to the Services set forth in the following, fully executed Work
Orders to the Prior Master Services Agreement between the Parties, and for which
services are ongoing, shall henceforth be considered Work Orders under this
Agreement. Each of these Work Orders shall be subject to the terms and
conditions set forth in this Agreement as if they were originally executed
hereunder, except that the fees associated with these Work Orders are subject to
the annual adjustment specified in Section 3.1, meaning that the fees charged at
execution will be those fees agreed upon for calendar year 2020, [***].


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




For the avoidance of doubt, Jazz Pharmaceuticals’ commercial function shall have
responsibility for Jazz’s oversight of Pharmacy Services, and decisions related
to changes to Pharmacy Services shall be directed by personnel in that function.
For the avoidance of doubt, Jazz Pharmaceuticals’ non-commercial function of
Pharmacovigilance, Quality and Safety shall have responsibility for Jazz’s
oversight of the REMS Pharmacy Services, and decisions related to changes to
REMS Pharmacy Services shall be directed by personnel in that function.
2.2    Modifications in Services. Jazz Pharmaceuticals may propose changes (such
as a change in process) to Services through a Work Order by submitting a request
in writing setting forth the proposed modifications to such Services (a
“Modification Request”). In the event of any Modification Request, or if ESSDS
receives a technical direction from Jazz Pharmaceuticals that is reasonably
viewed by ESSDS as a Modification Request, ESSDS shall notify Jazz
Pharmaceuticals in writing of the anticipated cost impact of such Modification
Request. The Parties agree to negotiate in good faith any adjustments to the
fees payable under this Agreement that are necessitated by a Modification
Request and recognize that ESSDS shall have no obligation to perform modified or
additional Services until the parties have agreed on the associated fees. A
Modification Request must be signed by the Parties.
2.3    Exclusive Pharmacy. During the term of this Agreement, all commercial,
non-clinical trial Product sold by Jazz Pharmaceuticals, or made available
through the PAP, in the Territory will be dispensed exclusively through ESSDS
pursuant to this Agreement. [***] Notwithstanding the foregoing, Jazz
Pharmaceuticals may establish a third party pharmacy to make available
commercial, non-clinical trial Product in the Territory if ESSDS does not, or
cannot, meet Jazz Pharmaceuticals requirements for dispensing the Product in the
Territory in accordance with the terms and conditions of the Agreement.
2.4    Data and Data Reports. ESSDS will provide to Jazz Pharmaceuticals or
third parties authorized by Jazz Pharmaceuticals, the Data and Data Reports as
set forth in any Work Order. Data will be transferred with the content and in
the formats defined in the Work Order, and will be provided in the manner and
frequency defined in the Work Order.
[***]




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------






2.5    Warehousing. All commercial, non-clinical trial Product sold, or made
available pursuant to this Agreement in the Territory shall be warehoused at
ESSDS at the Certified Pharmacy in accordance with any related Work Orders or
SOPs, and Work Instructions, and with due care in accordance with the standards
and practices which are generally accepted in the industry and exercised by
other persons engaged in performing similar services in the local areas and in
accordance with Applicable Law.
2.6    Quality of Services; Compliance with Law. ESSDS agrees to perform the
Services in a professional and timely manner in accordance with the terms and
conditions of this Agreement, the applicable Work Orders or any mutually agreed
Modification Requests, Work Instructions and SOPs and in compliance with
Applicable Laws and currently recognized and accepted industry standards. The
SOPs and Work Instructions shall not be modified without notice to Jazz
Pharmaceuticals unless required by law and Jazz Pharmaceuticals shall have the
right in the event of a change to notify ESSDS of any change it believes will be
required to the Work Instructions as a result of the change to such SOPs. In
such event the Parties will work together in good faith to determine whether a
Modification Request is required. ESSDS shall provide the Services through
personnel, who are appropriately skilled, qualified, properly licensed where
applicable, and trained to provide Services. ESSDS shall perform the Services at
the designated ESSDS locations listed in Exhibit D, ESSDS Locations. The
Certified Pharmacy shall maintain all relevant State and Federal licenses
required by Applicable Law.
ESSDS shall monitor developments in Applicable Laws and shall promptly notify
Jazz Pharmaceuticals of any relevant developments of which it becomes aware, and
the Parties shall work together in good faith to determine whether a
Modification Request is required.
2.7    Personnel. ESSDS shall provide the REMS Pharmacy Services through
personnel who are qualified and appropriately trained to provide the REMS
Pharmacy Services (the “Personnel”). ESSDS shall have sole discretion over the
management and oversight of its Personnel working on the REMS Pharmacy Services,
but will reasonably consult with Jazz Pharmaceuticals with respect to Jazz
Pharmaceuticals’ personnel recommendations to help to ensure Jazz
Pharmaceuticals’ satisfaction with the REMS Pharmacy Services. ESSDS shall
provide opportunities to review and make recommendation on job descriptions
prior to such job descriptions being used in the Personnel recruitment process
for open positions. Prior to assigning any individual to work on the REMS
Pharmacy Services on a full-time basis, Jazz Pharmaceuticals shall be given an
opportunity to confirm that it is satisfied with such person’s training and
qualifications. ESSDS shall ensure that all employees assigned to support the
REMS Pharmacy Services are qualified and competent in their respective roles and
responsibilities and have reasonable experience performing the tasks they will
perform in connection with the REMS Pharmacy Services, consistent with industry
standards. In addition, ESSDS will ensure that its Personnel participate in any
instruction and training as required by Jazz Pharmaceuticals, including training
directly from Jazz Pharmaceuticals.




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




[***] 


Specific roles are or will be described in more detail in the applicable Work
Order(s). In the event that Jazz Pharmaceuticals is dissatisfied with any
individual performing REMS Pharmacy Services, it may notify ESSDS of its
concerns and ESSDS will take such concerns under advisement and take corrective
action as appropriate.


It is understood that ESSDS and its employees will be serving under this
Agreement as an independent contractor, and will not be eligible to participate
in any benefits extended by Jazz Pharmaceuticals to its employees.


ESSDS will maintain in full force and effect throughout the performance of this
Agreement insurance related to Worker’s Compensation for its employees who
perform REMS Pharmacy Services under this Agreement and will provide Jazz
Pharmaceuticals a certificate of insurance evidencing such coverage if requested
in writing by Jazz Pharmaceuticals.
2.8    Handling of the Product. In connection with the provision of Services,
ESSDS shall at all times handle, maintain, store, transport and deliver the
Product in accordance with all Applicable Laws and SOPs. ESSDS will prepare the
Product under conditions that are consistent with currently accepted standards
of care including relevant requirements specified in the applicable SOPs and
Work Instructions, the REMS Program, and Product Prescribing Information.
2.9     Subcontracting. ESSDS may not subcontract or otherwise delegate any of
its obligations with respect to the Services, except to an Affiliate, without
Jazz Pharmaceuticals’ prior written consent, which will not be unreasonably
withheld, including by agreeing to a Work Order specifying the subcontractor.
Upon receipt of such consent, before allowing any subcontractor to being
performing services, ESSDS shall enter into a binding written agreement with
such subcontractor that protects Jazz Pharmaceuticals’ rights and interests to
at least the same degree as this Agreement. ESSDS shall be responsible for any
permitted subcontractors’ compliance with the terms hereof. Jazz Pharmaceuticals
shall have no obligation to pay any such subcontractors for any Services.






Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




2.10    Privacy.
(a)    Notwithstanding anything to the contrary herein (including the Exhibits
hereto), ESSDS shall only provide information to Jazz Pharmaceuticals in a
manner consistent with HIPAA. Accordingly, the Parties agree that ESSDS shall
only provide Jazz Pharmaceuticals information that is de-identified in
accordance with HIPAA’s de-identification provision, 45 C.F.R. § 164.514(b),
unless ESSDS: (i) has on file a valid, unrevoked, HIPAA-compliant authorization
for each patient whose protected health information (“PHI”) is sought to be
disclosed; or (ii) authorization is not required under Applicable Law in order
to disclose the PHI. Jazz Pharmaceuticals represents and warrants that it cannot
and will not attempt to identify the individual who is the subject of any
de-identified information. To the extent that Jazz Pharmaceuticals, or a
contractor of Jazz Pharmaceuticals (e.g., a Hub), maintains the relevant HIPAA
authorization, Jazz Pharmaceuticals agrees to, or to require its contractor to,
appropriately communicate to ESSDS any expiration, revocation, or restriction
requested by a patient related to the HIPAA authorization or the patient’s PHI.


(b)    If Jazz Pharmaceuticals seeks PHI from ESSDS for Jazz Pharmaceuticals’
public health activities purposes (e.g., REMS, adverse event reporting), Jazz
Pharmaceuticals represents and warrants that the disclosure of such PHI by ESSDS
to Jazz Pharmaceuticals, either directly to Jazz Pharmaceuticals or to Jazz
Pharmaceuticals’ data collection agent, satisfies the conditions of 45 C.F.R. §
164.512(b) in that: (i) if Jazz Pharmaceuticals uses a third party to collect
data for Jazz Pharmaceuticals, such third party is serving in the capacity as
Jazz Pharmaceuticals’ agent for the purpose of, among other things, collecting
data on behalf of Jazz Pharmaceuticals; (ii) the data to be collected is to be
used and/or disclosed by Jazz Pharmaceuticals, or its data collection agent,
solely for public health activities purposes and for no other purpose; (iii)
de-identified data (as described in 45 C.F.R. § 164.514(b)) is not sufficient
under the circumstances to enable Jazz Pharmaceuticals to satisfy its public
health activities purposes; and (iv) the data to be collected includes the
minimal amount of PHI required in order for Jazz Pharmaceuticals to conduct its
public health activities purposes.


2.11     REMS Program Items
(a)    REMS Program Items. From the Effective Date of this Agreement, Jazz
Pharmaceuticals shall provide REMS Program Items to ESSDS of the type and
quantities to be reasonably determined by Jazz Pharmaceuticals for performance
of REMS Pharmacy Services. ESSDS shall not utilize or distribute REMS Program
Items for any purpose other than as set forth in this Agreement and the Work
Orders hereunder. ESSDS is strictly prohibited from selling, utilizing, or
transferring REMS Program Items to any third-party under any circumstances not
contemplated by this Agreement.


(b)    Title; Storage. REMS Program Items shall be marked as property of Jazz
Pharmaceuticals. ESSDS shall furnish and maintain a suitable place for storage
of REMS Program Items. Legal title to all REMS Program Items shall remain with
Jazz Pharmaceuticals.
ARTICLE III
COMPENSATION, INVOICING AND PAYMENT


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




3.1    Services Fees. The full and complete compensation by Jazz Pharmaceuticals
for ESSDS’ performance of the Services and for assumption of its obligations
hereunder shall be as set forth in the applicable Work Order, which shall be
inclusive of all taxes applicable to the performance of Services. The fees for
Services may only be modified by written agreement of the Parties via an
amendment to the applicable Work Order in accordance with Section 2.1. All
expenses, including shipping costs, reimbursed hereunder shall be at cost,
without markup. Unless otherwise set forth in a Work Order, ESSDS shall be
responsible for all costs and expenses associated with fulfilling its
obligations hereunder. On the first anniversary of the Effective Date, and each
anniversary thereafter, [***]. ESSDS shall notify Jazz Pharmaceuticals in
writing before the effective time of any such increase in fees.
3.2    Invoices for Services Fees. ESSDS will issue invoices to Jazz
Pharmaceuticals for payment and reimbursement of the fees and expenses for the
Services as set forth in the applicable Work Order hereunder. ESSDS will provide
reasonable detailed invoices, together with adequate supporting documentation.
All fees shall be paid in United States dollars and payable in the same.
Invoices will be sent to:
Jazz Pharmaceuticals, Inc.
3170 Porter Drive
Palo Alto, CA 94304
Attention Accounts Payable
Or via email to: ap@jazzpharma.com


3.3    Payment. Jazz Pharmaceuticals will pay all undisputed amounts invoiced in
accordance with the terms hereof within thirty (30) days of receipt. In the
event that Jazz Pharmaceuticals disputes any portion of an invoice, Jazz
Pharmaceuticals will pay the undisputed portion in the ordinary course and will
notify ESSDS within ten (10) business days of the disputed portion and will
request information from ESSDS reasonably necessary to substantiate the invoiced
amount. ESSDS will provide the requested information within ten (10) business
days. If Jazz Pharmaceuticals continues to question the invoiced amounts
following such information request and response, it shall promptly notify ESSDS
and the Parties shall, within ten (10) business days, meet (in person or by
phone) to resolve any dispute. The finally resolved amount shall be payable
within thirty (30) days of the original invoice date or within ten (10) business
days of the dispute resolution, whichever is later. In the event that Jazz
Pharmaceuticals has prepaid any amounts and the actual fees or expenses are less
than estimated, then ESSDS will promptly (and in all cases within thirty (30)
days reimburse the amount of any overpayment to Jazz Pharmaceuticals or at Jazz
Pharmaceuticals’ request credit the amount of such overpayment to other
invoices.
3.4    Fair Market Value. ESSDS agrees with Jazz Pharmaceuticals that the
compensation payable to ESSDS for the Services to be performed by it (a) are for
bona fide series provided by ESSDS to Jazz Pharmaceuticals, (b) have been
determined through good faith and negotiated at arm’s length and as such
represent the fair market value for such Services, and (c) does not take into
account the volume or value of referrals or business otherwise generated between
the Parties or their Affiliates for which payment may be made, in whole or in
part, under Medicare, Medicaid or other federal or state health care programs.
ESSDS also confirms to Jazz


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




Pharmaceuticals that it will retain the Services fees provided by Jazz
Pharmaceuticals under this Agreement and that such Services fees will not be
passed on to any of ESSDS’ customers. No provision of this Agreement shall be
applied or construed in a manner inconsistent with applicable state or federal
laws or regulations.
ARTICLE IV
SUPPLY OF PRODUCT
4.1    Non-PAP Orders
(a) General. Jazz Pharmaceuticals shall deliver to ESSDS at the Certified
Pharmacy sufficient quantities of Product to fulfill Non-PAP orders. ESSDS
maintains a reasonable quantity of components on-site or nearby to allow product
disbursements to occur in a timely and efficient manner. The Product to be
shipped pursuant to Non-PAP Orders shall be furnished to, and held by, ESSDS on
a consignment basis at a Certified Pharmacy at all times. The consignment of
Product hereunder shall at no time be construed as a loan or other debt
financing or secured transaction arrangement between the Parties, and title to
consigned Product shall remain with Jazz Pharmaceuticals until transferred
pursuant to Section 3.1(b).
(b)Transfer of Title. Upon removal of the consigned Product by ESSDS from the
product storage area to fulfill a Non-PAP Order, title to such Product shall
pass to ESSDS and ESSDS shall be deemed to have purchased from Jazz
Pharmaceuticals such Product. ESSDS shall confirm all such purchases and
shipments of Product in writing to Jazz Pharmaceuticals on a weekly basis via a
confirmation of Product Shipped, which will document all purchases of Product by
ESSDS in the previous week. If a month ends in the beginning or middle of a
week, ESSDS shall send an additional purchase order to Jazz Pharmaceuticals to
confirm purchases made as of the last day of each month. This transfer of title
process applies only to Product that has not already been purchased as part of a
Buy In option, as described in Section 4.2, where title transfers upon
submission of a relevant purchase order.
(c)Pricing of Non-PAP Orders. Subject to the restrictions set forth in Section
6.2 of this Agreement and any FDA requirement or other Applicable Law, ESSDS
shall have the sole authority to determine pricing to Patients for Non-PAP
Orders.
4.2    Buy In. ESSDS shall be offered [***] Manufacturer’s Product [***]




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




4.3    PAP Orders. Subject to available space as determined by ESSDS, Jazz
Pharmaceuticals will deliver to ESSDS at the Certified Pharmacy, at Jazz
Pharmaceuticals own expense, sufficient quantities of Product to fulfill PAP
orders. ESSDS will maintain a reasonable quantity of components on-site or
nearby to allow product disbursements to occur in a timely and efficient manner.
The Product shipped pursuant to PAP Orders shall be for the account of Jazz
Pharmaceuticals, and title to such Product shall remain with Jazz
Pharmaceuticals until confirmation of the PAP Order in ESSDS’ internal order
processing system, at which time title will pass to the PAP Patient. ESSDS will
fulfill PAP Orders as set forth in the applicable SOP and Business Rules.
4.4    Risk of Loss. All risk of Product loss or damage during the time that
such Product is at the Certified Pharmacy prior to the transfer of title to
ESSDS pursuant to Section 3.1(b) shall be borne by Jazz Pharmaceuticals, except
to the extent caused by the negligence or willful misconduct of ESSDS or its
affiliates. Payment to Jazz Pharmaceuticals by ESSDS for Product lost or damaged
while at the Certified Pharmacy (i) after title to such Product has transferred
to ESSDS pursuant to Section 3.1(b); or (ii) that is the result of ESSDS or its
affiliates negligence or willful misconduct shall be based on Jazz
Pharmaceuticals’ actual replacement costs, as reasonably determined and
documented by Jazz Pharmaceuticals.
4.5    Returns and Replacement. In the event that (a) Product is damaged or
destroyed after the transfer of title pursuant to Section 3.1(a) and (b) such
damage or destruction [***] ESSDS shall replace the Product to the Patient free
of charge once the damaged Product is returned to ESSDS. ESSDS shall monitor all
reports of lost Product for the potential for abuse or diversion in compliance
with relevant SOPs and WIs. ESSDS will cooperate with state and federal
authorities fully in any investigations of lost Product, and will promptly
provide reports of such loss to Jazz Pharmaceuticals within one (1) week from
ESSDS’ conclusion of its investigation. Where abuse or diversion is not
suspected and the damage or destruction is the direct result of a defect [***]
ESSDS will promptly replace the Product at no charge to the Patient once
approved by the pharmacy. Jazz Pharmaceuticals shall reimburse ESSDS for an
amount equal to the replacement cost of such Product.
All Return or Replacement activities will be conducted in accordance with
applicable SOPs, Work Instructions, and the REMS Documents. Applicable fees will
apply to the processing and shipping of replacement Product and WAC price will
be applied to the replacement Product, and record of the shipment will be kept
in the Patient file. Upon receipt of damaged Product, ESSDS will keep damaged
Product in a secure locked area in compliance with applicable SOPs, and will
dispose of it using Jazz Pharmaceuticals’ reverse distributor vendor in
compliance with applicable SOP and Applicable Law. ESSDS will be responsible for
covering any shipping costs associated with getting the Product to the reverse
distributor for destruction. All other costs associated with the utilization of
Jazz Pharmaceuticals’ reverse distributor vendor will be covered by Jazz
Pharmaceuticals.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




4.6    Expired Product. Jazz Pharmaceuticals will, at its cost, replace Product
that expires prior to the purchase thereof by ESSDS. Jazz Pharmaceuticals will
not replace expired Product once it has been purchased by ESSDS. ESSDS will
dispose of or return expired Product as reasonably directed by Jazz
Pharmaceuticals, in accordance with Applicable Law and applicable SOPs and WIs,
and Jazz Pharmaceuticals shall promptly reimburse ESSDS for all reasonable
out-of-pocket expenses incurred in complying with this Section.
4.7    Territory. ESSDS shall use commercially reasonable efforts to obtain and
maintain all necessary licenses and approvals to dispense Product in the
Territory.
4.8    Recall or Market Withdrawal. Jazz Pharmaceuticals may elect to recall or
withdraw the Product from the market as a result of (i) a request, instruction,
or other action of a government entity; (ii) a determination for reasons
associated with safety, quality, technical or other issues directly affecting
the Product.
4.8.1 In the event of such recall or withdrawal, Jazz Pharmaceuticals shall
provide as much written notice to ESSDS as reasonably possible of such recall or
withdrawal (such notice to include the reasons for the recall or withdrawal and
any notices or other communication from any government entity in relation
thereto). ESSDS shall reasonably cooperate in effecting such recall in
accordance with the applicable SOP.
4.8.2 If Jazz Pharmaceuticals is required to recall, or, on its own initiative,
recalls or withdraws any Product sold in the Territory, ESSDS shall reasonably
assist Jazz Pharmaceuticals in such recall in accordance with the Applicable
Laws. For such purposes, ESSDS shall maintain a complete and current list of
Patients who ESSDS reasonably believes could have been exposed to product
covered by the recall or withdrawal. Jazz Pharmaceuticals shall pay for all
reasonable documented out of pocket costs and expenses of ESSDS solely as a
result of any such recall, unless the recall results from ESSDS’ negligence,
recklessness, or willful misconduct. ESSDS shall provide to Jazz
Pharmaceuticals, at Jazz Pharmaceutical’s request, any information reasonably
requested by Jazz Pharmaceuticals in connection with Jazz Pharmaceuticals’
investigations relating to recalled Product, subject to the confidentiality
constraints imposed by Applicable Law.




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




ARTICLE V
AUDITS; REGULATORY INQUIRIES; DEBARMENT; OTHER REGULATORY MATTERS


5.1    Audit. During the Term and for a period of eighteen (18) months
thereafter, ESSDS shall make Records available for Jazz Pharmaceuticals or its
designee's inspection during regular business hours and upon at least
forty-eight (48) hours' advance notice.  In addition, Jazz Pharmaceuticals shall
have the right, during the Term, (i) to one time annually inspect (or more
frequently and without notice if Jazz Pharmaceuticals has reasonable cause to
perform such an inspection) any of ESSDS’ facilities from which the Services are
performed and equipment used to perform the Services (including computers, call
centers, software programs and any other systems) during normal business hours
and upon 30 day prior written notice, accompanied by a detailed audit scope (ii)
to be present when Services are being performed by ESSDS or ESSDS’ permitted
subcontractors, and (iii) to monitor by telephone the performance of any call
center or telephone-related ESSDS Services provided under this Agreement.  ESSDS
will cooperate in any audits at ESSDS’ expense.  If any audit results in
findings that require follow-up or action, ESSDS will address such findings
within a commercially reasonable timeframe at ESSDS’ expense. Audits will be
excluded during the months of December and January, unless the request is
related to an inspection and timing stipulated by a government regulator that
impacts the services defined in this agreement. If a third party is used to
conduct any audit, such third party will sign a confidentiality agreement with
ESSDS. 
5.2    Regulatory Inquiries and Inspections. To the extent practicable and
permitted under Applicable Law, ESSDS shall notify Jazz Pharmaceuticals
immediately (with a copy of all associated notices and correspondence) of its
receipt of any notice of an inspection, audit or regulatory action relating to
the Product by, any regulatory authority, including without limitation, the
United States Department of Health and Human Services, the FDA or any other
government agency or any state board of pharmacy or any national accrediting
body (an “Inspection”). Jazz Pharmaceuticals shall have the right to be present
at and to participate in any such Inspection or regulatory action with respect
to the Product or the Services. In the event that ESSDS does not receive prior
notice of such regulatory inspection, ESSDS shall notify Jazz Pharmaceuticals as
soon as practicable after such inspection begins.
5.3    No Debarment.
5.3.1    ESSDS represents and warrants to Jazz Pharmaceuticals that it (i) is
not currently excluded, debarred, suspended or otherwise ineligible to
participate in Federal health care programs or in Federal procurement or
nonprocurement programs or proposed for exclusion under such programs, and (ii)
has not been convicted of a criminal offence that falls with 42 USC §1320a-7(a)
or §1320a-7(b)(1)-(3) but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible to participate in Federal health care programs or
in federal procurement or nonprocurement programs. ESSDS agrees that it will
immediately notify Jazz Pharmaceuticals in writing if any of the representations
and warranties made by ESSDS in this Section ceases to be true at any time
during the term of the Agreement.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




5.3.2    Jazz Pharmaceuticals represents and warrants to ESSDS that it (i) is
not currently excluded, debarred, suspended or otherwise ineligible to
participate in Federal health care programs or in Federal procurement or
nonprocurement programs or proposed for exclusion under such programs, and (ii)
has not been convicted of a criminal offense that falls under 42 USC §1320a-7(a)
or §1320a-7(b)(1)-(3) but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible to participate in Federal health care programs or
in federal procurement or nonprocurement programs. Jazz Pharmaceuticals agrees
that it will immediately notify ESSDS in writing if any of the representations
and warranties made by Jazz Pharmaceuticals in this Section cease to be true at
any time during the term of the Agreement.
ARTICLE VI
PURCHASE PRICE OF PRODUCTS
6.1    Purchase Price of Products. With respect to all Product purchased by
ESSDS pursuant to Section 3.1, ESSDS shall pay a purchase price to Jazz
Pharmaceuticals [***]. Notwithstanding, ESSDS shall pay Jazz Pharmaceuticals
[***].
6.2    Payment Terms. ESSDS shall have the right to establish the price at which
it resells Product to Non-PAP Patients, and shall have all right title and
interest in and to any amounts that ESSDS receives from third parties in
connection with Product dispensed or distributed pursuant to Non-PAP Orders;
provided, however, that the price at which ESSDS sells Product shall not exceed
[***]. This limitation is intended solely to create an upper limit, and is not
intended by either party to indicate a desire, intent, or belief that the
practice of pricing at, or near, this upper limit is sufficient to meet current
marketplace demands. The parties acknowledge the vast complexities of pricing
within the pharmaceutical marketplace, and ESSDS represents that typical pricing
conventions will apply (example: larger customers typically receive better
pricing). ESSDS shall make best efforts in all cases to negotiate in good faith
with any Third Party Payer in connection with the purchase of Product on terms
that are commercially reasonable. The parties have a shared desire to ensure
Patients receive drug in a timely manner. From time to time Jazz Pharmaceuticals
may become aware of specific Third Party Payer issues that could impact
patients. In the event that Jazz Pharmaceuticals becomes aware of such issues,
Jazz Pharmaceuticals may escalate those concerns through the Jazz
Pharmaceuticals’ Head of US Market Access, directly to the ESSDS VP of
Commercial Activity. ESSDS agrees to use best efforts to ensure such issues are
quickly resolved. Nothing in this section shall be interpreted as Jazz
Pharmaceuticals setting pharmacy pricing or taking any action inconsistent with
provisions contained in Article 4.1(c), titled “Pricing of Non-PAP Orders”.
 


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




ARTICLE VII
RECORDS AND NOTIFICATIONS
7.1    Records. ESSDS shall at all times keep and maintain complete, timely and
accurate written records relating to the performance of the Services as provided
for under this Agreement (collectively, the “Records”). ESSDS shall maintain the
Records in compliance with Applicable Laws and ESSDS’s record retention
policies.
7.2     Adverse Event Reporting.    ESSDS shall comply with the agreed Potential
Adverse Event Reporting SOP and WIs and report any potential Adverse Drug
Experiences that it receives to Jazz Pharmaceuticals in compliance with those
SOPs and WIs.
7.3    Product Complaints. ESSDS shall comply with the agreed Product Complaint
SOP and properly report any technical complaints (e.g., reports about potential
production issues such as packaging irregularities that are not a result of
shipping damage) or Product Complaints (e.g. reports regarding contamination,
discoloration, improper labeling, adulteration) that it receives to Jazz
Pharmaceuticals.
7.4    Other Notifications. Other Notifications. ESSDS shall notify Jazz
Pharmaceuticals within one (1) business day if the Product or the REMS Program
is within the scope of a FDA or DEA inspection.
ARTICLE VIII
CONFIDENTIALITY
8.1    Confidentiality of Agreement. The Parties agree that the terms and
conditions of
the Agreement are Confidential Information (as defined in Section 8.2 below) and
shall not be disclosed to anyone for any purpose without the prior written
consent of the other Party, except as expressly permitted by this Agreement.

8.2    Confidential Information. Each Party acknowledges that in connection with
this Agreement, it may receive information, including and without limitation,
trade secrets and innovations, information regarding the Product and planned
products, the Program and the Services and planned services, contractors,
customers, prospective customers, financial data, computer software processes,
ideas, marketing information, strategies, forecasts, development programs, data,
know-how, improvements and other valuable business information from or on behalf
of the other Party (the “Disclosing Party”) which the Disclosing Party considers
to be proprietary and confidential and the value of which might be lost if the
confidentiality of such information is not maintained (collectively, the
“Confidential Information”). The Party receiving such Confidential Information
(the “Receiving Party”) agrees, at all times during the term of this Agreement,
and subject to the limitations set forth herein, (i) to treat as confidential
all Confidential Information received from the Disclosing Party with at least
the same degree of care with which the Receiving Party treats its own
confidential information, (ii) to disclose Confidential Information to only
those of its employees, agents, consultants and permitted subcontractors who
have a need to know such Confidential Information in order to accomplish the
purposes of this Agreement and who are subject to obligations of confidentiality
at least as restrictive as those obligations of confidentiality in this


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




Section, and (iii) to not use the Disclosing Party’s Confidential Information
for any purpose except those purposes permitted by this Agreement. Unless
otherwise expressly set forth herein to the contrary, each Party hereby
acknowledges and agrees that, as between the Parties, the Disclosing Party owns
all right, title, and interest in and to the Confidential Information disclosed
to the Receiving Party.


8.3.     Exceptions. The obligations of confidentiality and nonuse set forth
herein shall
not apply to information that the Receiving Party can demonstrate by competent
written evidence: (i)    is or becomes generally available to the public other
than as a result of a disclosure by the Receiving Party in breach this
Agreement, (ii) was within the Receiving Party’s possession prior to the date of
the Prior Agreement and had become known to the Receiving Party from the
Receiving Party’s own sources without restriction, (iii) becomes available to
the Receiving Party on a non-confidential basis from a third Party not acting on
behalf of the Disclosing Party and not under any obligation to keep such
information confidential, and (iv)was or is independently developed by the
Receiving Party without the use of or access to any Confidential Information.
Any combination of features or disclosures will not be deemed to fall within the
foregoing exclusions merely because certain individual features fall within such
foregoing exclusions unless the combination as a whole falls within any of the
above exclusions.


8.4.     Authorized Disclosure. The Receiving Party may disclose Confidential
Information of the Disclosing Party to the extent such disclosure is required by
Applicable Law, a valid order of a court or other governmental body having
jurisdiction, or rules of a securities exchange; provided, however, that the
Receiving Party both: (a) gives prompt notice to the Disclosing Party of the
disclosure requirement in order to allow the Disclosing Party to obtain any
available limitation on or exemptions from such disclosure requirement, where
reasonably practicable, and (b) reasonably cooperates in such efforts by the
Disclosing Party, where not prohibited by Applicable Law, court order, or
securities exchange rules.


8.5.     Permitted Uses and Disclosures. The Receiving Party may use
Confidential Information in the performance of its obligations or exercise of
its rights under this Agreement or any Work Order.


8.6.     Data.     ESSDS agrees to maintain the security and confidentiality of
all Data, including any Personal Data, in accordance with all Applicable Laws,
applicable agreements, patient release forms, consents, and the provisions of
this Agreement, the SOPs and all Work Orders. For the purposes of this Section,
“Personal Data” shall mean computerized or electronic records as well as
paper-based files in any medium or format collected by ESSDS in connection with
the performance of Services, including by not limited to information received
from any patient, health care professional, and other business-to-business
customers or vendors that specifically identifies, or when used together with
other available information identifies, a particular individual. Personal Data
includes name, address, telephone number, fax number, Social Security number,
DEA number, other government issued identifier, credit card information,
insurance identification number, IP addresses, email address and information
relating to the past, present or future health or condition (physical or mental)
of an individual, but does not include information that is deidentified, encoded
or made anonymous. The parties agree that Jazz Pharmaceuticals will not have any
ownership in Personal Data created, collected or recorded by ESSDS in connection
with the Services. ESSDS agreed that it will not utilize Personal Data outside
the scope of this Agreement, provided however, that ESSDS


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




and/or its affiliates may use Personal Data in the aggregate or on a
deidentified basis with other drug-use data, to the extent permitted by law,
without charge, for research, cost analysis and other internal business purposes
of ESSDS, provided that said use does not in any way compete with the business
of Jazz Pharmaceuticals. ESSDS will establish commercially reasonable controls
to ensure the confidentiality of Confidential Information and Data and to ensure
that Data is not disclosed contrary to the provisions of this Agreement;
provided, further, without limiting the foregoing, that ESSDS shall implement
and/or maintain a comprehensive written information privacy and security program
that includes appropriate administrative, technical and physical safeguards and
other security measures appropriate to the size and complexity of ESSDS’
operations and the nature and scope its activities that are designed to (a)
ensure the security and confidentiality of Data; (b) protect against any
anticipated threats or hazards to the security, confidentiality and integrity of
Data; and (c) protect against unauthorized access to or use of Data that could
result in the destruction, use, modification or unauthorized disclosure of Data.
8.7     Return of Confidential Information. Upon expiration or earlier
termination of this Agreement, or upon the Disclosing Party’s earlier request,
the Receiving Party (a) shall return to the Disclosing Party all documents,
papers, and other materials in the Receiving Party’s possession or under the
Receiving Party’s control containing the Disclosing Party’s Confidential
Information, or (b) shall destroy any or all such documents, papers and other
materials items, thereafter sending the Disclosing Party a signed certification
of destruction covering the applicable items. Notwithstanding the foregoing,
each Party may retain a single archival copy of the other Party’s Confidential
Information for the sole purpose of facilitating compliance with the surviving
provisions of this Agreement.
8.8     Access to Information Technology.
(a)    Jazz Pharmaceuticals may provide ESSDS with access to the Jazz
Pharmaceuticals network, system, and/or a specific application, as Jazz
Pharmaceuticals may decide in its sole discretion (the “Information Technology”)
for use under this Agreement.  This Information Technology will be used solely
for purposes of, and in connection with, the Services provided under this
Agreement and for no other purpose whatsoever.  Access to such Information
Technology will be strictly limited to those ESSDS agents, employees and
consultants (the “IT Access Recipients”) who are required to use such
Information Technology for the performance of the Services. The Information
Technology may not be copied, modified or distributed, or provided to or used by
any third party.  ESSDS will be liable for any unauthorized use of Jazz
Pharmaceuticals’ Information Technology by any IT Access Recipients.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




(b)    ESSDS will notify Jazz Pharmaceuticals within forty eight (48) hours in
the event that any IT Access Recipient has terminated its relationship with
ESSDS, including but not limited to (i) ESSDS employees that have left
employment with the ESSDS for any reason whatsoever; and (ii) ESSDS agents or
contractors that are no longer under contractual obligations with ESSDS relating
to the Services provided hereunder.
(c)    ESSDS will notify Jazz Pharmaceuticals within forty eight (48) hours in
the event that the duties of any IT Access Recipient have been reassigned such
that the recipient no longer requires access to Information Technology.
(d)    ESSDS will take all reasonable precautions to prevent the unauthorized
access to Jazz Pharmaceuticals’ Information Technology by ESSDS Personnel. ESSDS
will notify Jazz Pharmaceuticals immediately (and in all cases within three
days) of becoming aware of any actual or suspected unauthorized access to the
Information Technology.
8.9     Injunctive Relief. Each Party acknowledges that the disclosure or use of
the other
Party’s Confidential Information, other than as expressly permitted herein,
without such Party’s prior written permission may cause the Disclosing Party
irreparable harm and that any material breach or threatened material breach of
the obligations of confidentiality and non-use by the
Receiving Party will entitle the Disclosing Party to seek injunctive relief, in
addition to any other legal remedies available to it, in any court of competent
jurisdiction.


ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1    General. Each Party hereby represents, warrants, and covenants to the
other that: (i) it has all requisite corporate power and authority to enter into
this Agreement and perform and observe all obligations and conditions required
to be performed or observed by that Party under this Agreement, (ii) neither the
execution and delivery of this Agreement nor the performance by that Party of
its respective obligations under this Agreement will conflict with or result in
a breach of any covenant or agreement between that Party and any third party,
(iii) this Agreement represents the legal, valid, and binding obligation of that
Party, and (iv) as of the Effective Date, such Party has (or will have at such
time as performance of its obligations under this Agreement may require)
obtained all of the local, state, and federal permits, licenses, or other
regulatory registrations or approvals necessary, if any, for the performance of
its obligations under this Agreement.
9.2    ESSDS Representations and Warranties.
9.2.1    ESSDS represents and warrants that, to the best of its knowledge, it
owns and possesses all right, title and interest in and to, or has valid
licenses to use all the proprietary rights necessary to perform its obligations
under this Agreement.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------






9.2.2    ESSDS warrants that any computer systems used in connection with the
Services shall operate substantially in accordance with any descriptions or the
specifications set forth in this Agreement or any applicable Work Orders. A
business continuity plan, as set forth in the applicable SOP, will be
implemented by ESSDS to assure that this warranty will be met.
9.2.3    ESSDS represents, warrants, and covenants that ESSDS’s contracted work
with pharmaceutical/medical device manufacturers is independent from its parent
company’s clinical and formulary decisions. There is a firewall between ESSDS’s
pharmaceutical/medical device services business and the pharmacy benefit
management (“PBM”) business. ESSDS will not be influenced by any PBM rebate or
other related agreements with pharmaceutical/medical device manufacturers.
Similarly, transactions between pharmaceutical/medical device manufacturers and
ESSDS will not affect PBM clinical and formulary decisions.
9.2.4    ESSDS shall:
(a) provide all Services and Deliverables to Jazz Pharmaceuticals pursuant to
this Agreement in compliance with Applicable Laws and in a good, workmanlike,
and timely manner, consistent with standards for the industry;
(b) comply with the descriptions, specifications and representations as to the
Services and Deliverables (including performance, capabilities, accuracy,
completeness, characteristics, specifications, configurations, standards,
functions, and requirements) as set forth in this Agreement or in a Work Order,
including, without limitation, the Performance Standards and Measures included
in the applicable Work Order and the specifications contained within the REMS
Documents.
(c) maintain all licenses, certifications, permits and authorizations pertinent
to the practice of pharmacy and required by all Applicable Laws, the REMS
Documents, rules and regulations and this Agreement.
(d) make no representation, guarantee, or warranty about the Product, whether
orally or in writing, except as contained in written materials delivered to
ESSDS by Jazz Pharmaceuticals for use in connection with the Services; and (i)
avoid deceptive, misleading or unethical practices that are or might be
detrimental to Jazz Pharmaceuticals, the Product, or the public; and (ii) make
no false or misleading representations with regard to Jazz Pharmaceuticals or
the Product.
(e) use commercially reasonable technical measures to (i) detect and eliminate
computer viruses and other destructive code introduced to any computer systems
used in connection with the Services, (ii) correct any error reproducible by
ESSDS in any computer systems used in connection with the Services, and (iii)
ensure that any computer systems used in connection with the Services are
available without interruption, except as contemplated by the business
continuity plan, included as an Appendix to JPP-0002 – Inventory Control SOP.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




9.3    Jazz Pharmaceuticals Representations and Warranties
9.3.1    Jazz Pharmaceuticals represents and warrants that, to the best of its
knowledge, it owns and possesses all right, title and interest in and to, or has
valid licenses to use all of the proprietary rights necessary to perform its
obligations under this Agreement.


9.3.2    Jazz Pharmaceuticals warrants that, as of the delivery to ESSDS, the
Product will (a) conform to Jazz Pharmaceuticals’ stated Product specifications,
(b) not be adulterated or misbranded within the meaning of the federal Food,
Drug and Cosmetic Act of 1938, Title 21, as amended (the “Act”), and (c) not be
articles which may not, under the provisions of the Act, be introduced into
interstate commerce. THE WARRANTY SET FORTH IN THIS SECTION IS THE SOLE AND
EXCLUSIVE WARRANTY GIVEN BY JAZZ PHARMACEUTICALS WITH RESPECT TO THE PRODUCT.
JAZZ PHARMACEUTICALS EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES RELATED TO THE
PRODUCT, EXPRESS OR IMPLED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
9.3.3    Jazz Pharmaceuticals represents and warrants that: (i) it is engaging
ESSDS to perform bona fide, legitimate, reasonable, and necessary Services; (ii)
the Services are not intended to serve, either directly or indirectly, as a
means of marketing the Product or as remuneration for steering patients or
prescribers to the Product; (iii) the Services are not intended to diminish the
objectivity or professional judgment of ESSDS; (iv) any service requirements
imposed by Jazz Pharmaceuticals, including through SOPs, Work Instructions, and
Business Rules, are reasonably limited to what is necessary to ensure compliance
with Jazz Pharmaceuticals’ obligations under Applicable Law, including with
respect to the REMS Program; (v) the Services do not involve counseling or
promotion of any off-label use of Product; and (vi) the Services do not involve
the counseling or promotion of a business arrangement or other activity that
violates Applicable Law.
9.3.4    Jazz Pharmaceuticals represents and warrants that: (i) all programs
initiated by Jazz Pharmaceuticals and included as part of the Services,
including any eligibility criteria for participation in any such programs, shall
be structured in accordance with Applicable Law; and (ii) Jazz Pharmaceuticals
is responsible for the content of all materials provided by Jazz Pharmaceuticals
for use or distribution in connection with the Services, including REMS Program
Items, and Jazz Pharmaceuticals shall ensure that all such materials have
received any required regulatory approvals, are educational and not promotional
with respect to the Product or providing Product-related or REMS Program-related
information.
ARTICLE X


OWNERSHIP AND INTELLECTUAL PROPERTY


10.1    Intellectual Property of Jazz Pharmaceuticals. All Intellectual Property
(including patents, copyrights, trademarks, trade secrets, ideas, improvements,
discoveries, enhancements,


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




modifications, know-how, data, and information of every kind and description)
either (a) conceived, generated, made, fixed in a tangible medium of expression
or reduced to practice, as the case may be, by ESSDS within the scope and course
of providing the Services to Jazz Pharmaceuticals under this Agreement, either
alone or jointly with others or (b) owned or controlled by Jazz Pharmaceuticals
on the Effective Date and/or otherwise independently of ESSDS and this Agreement
which arise out of or relate to this Agreement, the Services, or the Jazz
Pharmaceuticals Confidential Information (the “Jazz Intellectual Property”) will
be the sole and exclusive property of Jazz Pharmaceuticals. ESSDS will disclose
Jazz Intellectual Property under subpart (a) of this paragraph promptly to Jazz
Pharmaceuticals, and hereby assigns all of ESSDS’s right, title and interest in
and to any such Jazz Intellectual Property to Jazz Pharmaceuticals without
royalty or any other consideration (other than compensation for the Services as
provided by this Agreement or an applicable Work Order). For the avoidance of
doubt, this includes, but may not be limited to, all Records, Deliverables,
Program Items, and Data. Jazz Pharmaceuticals shall also own all right, title,
and interest in any telephone numbers, fax numbers, web, and email domains
established by ESSDS solely in connection with the Services hereunder and all
such Intellectual Property rights therein, and the Parties will take all actions
necessary so that any such numbers and domains will be registered with Jazz
Pharmaceuticals following the expiration or termination of this Agreement for
any reason, at Jazz Pharmaceuticals’ sole cost and expense. ESSDS will cooperate
fully with Jazz Pharmaceuticals in the process of securing and enforcing Jazz
Pharmaceuticals’ rights to such Jazz Intellectual Property, which may include
executing applications, assignments or other instruments, and Jazz
Pharmaceuticals will compensate ESSDS for ESSDS’s reasonable time devoted to
such activities at Jazz Pharmaceuticals’ request and reimburse ESSDS for
reasonable expenses incurred in connection therewith. If any part of the Jazz
Intellectual Property under subpart (a) of this paragraph is based on,
incorporates or is an improvement or derivative of, or cannot be reasonably and
fully made, used, reproduced, modified, distributed or otherwise exploited
without using, any technology or intellectual property rights owned or licensed
by ESSDS and not assigned hereunder, then ESSDS hereby grants to Jazz
Pharmaceuticals and its Affiliates a nonexclusive, either (i) perpetual and
irrevocable (with respect to Records, Deliverables, Program Items, and Data
supplied by ESSDS that incorporate such technology or intellectual property) or
(ii) term-based (with respect to Jazz Pharmaceuticals’ receipt of Services, as
provided in Section 10.3), worldwide, royalty-free, sublicensable (other than
for receipt of Services) right and license to exploit and exercise all such
technology and intellectual property rights in support of Jazz Pharmaceuticals’
receipt of the Services (as provided in Section 10.3) and exercise or
exploitation of the Jazz Intellectual Property or any rights to the foregoing
assigned to Jazz Pharmaceuticals (including, without limitation, any
modifications, improvements and derivatives of any of them). Any copyrightable
work, whether published or unpublished, created by ESSDS in connection with or
during the performance of any Services will be considered a work made for hire
to the fullest extent permitted by law. If any such copyrightable work is not
classified as a work made for hire, then ESSDS assigns all worldwide rights in
the work to Jazz Pharmaceuticals without royalty or any other consideration. No
third party has or will have any claim of ownership for Intellectual Property
assigned by ESSDS to Jazz Pharmaceuticals under this Agreement.
10.2    Intellectual Property of ESSDS. Notwithstanding anything to the contrary
in Section 10.1 or otherwise, the Jazz Intellectual Property does not include,
and ESSDS shall retain all right, title and interest in and to, the ESSDS IP.
“ESSDS IP” shall mean (a) all Intellectual Property (including trade secrets,
trademarks, patents, copyrights and other non-registered intellectual property)
owned or control by ESSDS on the Effective Date and/or otherwise independently
of Jazz Pharmaceuticals and this Agreement, including but not limited to, all
Intellectual Property embodied in the ESSDS


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




Software and all ESSDS Prior Works that ESSDS shall use in connection with
performing the Services under this Agreement. The term “ESSDS Prior Works” shall
mean any and all Intellectual Property or other products developed, owned,
controlled or acquired by ESSDS prior to the Effective Date of this Agreement
and/or otherwise independently of Jazz Pharmaceuticals and this Agreement,
including, but not limited to (i) computer software, technology, patient-centric
services and analytics for pharmaceutical, biotechnology, medical device,
vaccine and diagnostic manufacturers (“ESSDS Software”), (ii) specialty pharmacy
industry knowledge, (iii) specialty pharmacy distribution and services software,
and (iv) specialty pharmacy data reporting to payers and manufacturers, subject
to any data reporting restrictions set forth elsewhere in this Agreement.
10.3    Licenses to Jazz Pharmaceuticals. ESSDS hereby grants to Jazz
Pharmaceuticals a limited, non-transferable, non-exclusive, royalty-free right
and license to the ESSDS IP, including the ESSDS Software, ESSDS Portal, and
ESSDS Prior Works, solely as reasonably necessary in Jazz Pharmaceuticals’
normal course of receiving and using the Services during the term of this
Agreement.


ARTICLE XI
TERM AND TERMINATION
11.1    Term; Renewal. Unless otherwise terminated in accordance with the terms
hereof, this Agreement will remain in effect for a period of two (2) years from
the Effective Date. If no such notice of termination is given, this Agreement
can be renewed for one (1) additional one (1) year term at the discretion of
Jazz Pharmaceuticals by a written amendment hereto, subject to the right of
termination as otherwise provided herein.
11.2    Termination Without Cause. Either Party may terminate this Agreement or
any Work Order at any time without cause on one hundred eighty (180) days’ prior
written notice to the other Party.
11.3    Termination for Cause. Either Party may terminate this Agreement
immediately upon written notice to the other Party if such other Party
materially breaches this Agreement and, after receiving written notice
identifying such breach, fails to cure such material breach within thirty (30)
days after receipt of such notice. Such notice will include the effective date
of termination.
11.4    Termination for Legal Necessity. Either Party may terminate this
Agreement immediately upon written notice to the other Party in the event that
(1) any Applicable Law, court decision, or the like is enacted, promulgated,
published, or otherwise made effective, which would make ESSDS’ performance of
the Pharmacy Services illegal or otherwise commercially impracticable or Jazz
Pharmaceuticals’ development or commercialization of the Product commercially,
medically, or technically impracticable or (2) Jazz Pharmaceuticals receives
notice of regulatory action by the FDA that results in the termination or
suspension of its rights to manufacture or distribute the Product in the United
States.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




11.5    Bankruptcy or Insolvency. Either Party may terminate this Agreement
immediately upon written notice to the other Party, if such other Party makes an
assignment for the benefit of creditors, files a petition in bankruptcy, is
adjudicated insolvent or bankrupt, a receiver or trustee is appointed with
respect to a substantial part of such other Party’s property, or a proceeding is
commenced against it which will substantially impair its ability to perform
hereunder.
11.6    Partial Termination. A Party shall have the option and right to
terminate (i) all of the Services or (ii) one or more specific services that may
be part of the Services (collectively or individually referred to as “Specified
Service”) as provided for in this Article X with one hundred eighty (180) days’
prior written notice to the other Party.
11.7    Effect of Termination. Upon expiration or earlier termination of this
Agreement:
11.7.1 ESSDS shall deliver to Jazz Pharmaceutical, at Jazz Pharmaceuticals’
expense, all tangible materials in ESSDS’ possession or control belonging to
Jazz Pharmaceuticals.
11.7.2 ESSDS shall notify any person or entity who contacts ESSDS in connection
with any matter related to the Services that ESSDS is no longer providing those
Services and direct them as requested by Jazz Pharmaceuticals.
11.7.3 ESSDS shall invoice Jazz Pharmaceuticals for any payments due for the
applicable Services through the date of termination, pursuant to Section 2.8 and
Jazz Pharmaceuticals shall pay such invoice(s) in accordance with Section 2.7.
11.7.4 ESSDS shall otherwise provide all other cooperation reasonably requested
by Jazz Pharmaceuticals to ensure a smooth transition and the uninterrupted
operation of the Specified Service.
11.8    Transition of Services. Upon termination or expiration of this Agreement
or any Specified Service, the Parties shall mutually agree on an expeditious
schedule of transition of the applicable Services.
11.9    Transition of Patient Information. In connection with any of the
Services, Jazz Pharmaceuticals may request that ESSDS transfer all
prescriptions, all patient and prescriber data required to administer and
maintain compliance with the REMS Program, SOPs and Business Rules at Jazz
Pharmaceutical’s request to a pharmacy assuming responsibility for such services
for the purpose of continuing “treatment” (as that term is defined by HIPAA) of
affected Patients, and ESSDS shall expeditiously honor that request to the
extent disclosure of such Patient Data by ESSDS is permitted under Applicable
Law, including, but not limited to, HIPAA. All such Patient Data shall be
transferred in standard NCPDP format. The purpose of any transfer of Patient
Data is to assure, to the extent possible, as smooth transition for Patients.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




11.10    Survival. Termination or expiration of the Agreement for any reason
shall not affect the continuing rights and obligations of the Parties under
Articles III; VII; VIII; X; XII; and XIV; and Sections 2.3; 2.4.1; 5.1; 5.2;
9.1; 11.7; 11.8; 11.9; 11.10; and 13.4 of this Agreement.


ARTICLE XII


INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE


12.1    Indemnification by Jazz Pharmaceuticals. Subject to the terms hereof,
Jazz Pharmaceuticals shall indemnify and defend ESSDS, its Affiliates, and their
respective directors, officers, employees, agents, successors and permitted
assigns, from and against any liabilities, damages, loss, judgments, settlements
or expense (including reasonable attorneys’ fees) (collectively, “Losses”) as a
result of any third-party claim, demand, or action (collectively, “Claims”) to
the extent arising from (a) the manufacture, sale or use, of the Product; (b)
the negligence, recklessness, or willful misconduct of Jazz Pharmaceuticals or
any of its employees, or (c) Jazz Pharmaceuticals’ failure to comply with its
obligations under this Agreement. Such obligation to indemnify, defend, and hold
harmless shall not apply to the extent Losses and Claims are caused by ESSDS’
breach hereof, negligence, recklessness, or willful misconduct.


12.2    Indemnification by ESSDS. Subject to the terms hereof, ESSDS shall
indemnify and defend Jazz Pharmaceuticals, its Affiliates, and their respective
directors, officers, employees, agents, successors and permitted assigns, from
and against any Losses as a result of any third-party Claims, to the extent
arising from (a) the negligence, recklessness or willful misconduct of ESSDS or
any of its employees, or (b) ESSDS’ breach of any representation, warranty, or
obligation under this Agreement. Such obligation to indemnify, defend, and hold
harmless shall not apply to the extent Losses and Claims are caused by Jazz
Pharmaceuticals’ breach hereof, negligence, recklessness or willful misconduct.


12.3    Indemnification Conditions and Procedures. The Party seeking
indemnification (the “Requesting Party”) shall (a) promptly notify the other
Party (the “Indemnifying Party”) in writing upon receipt of oral or written
notice of any actual or alleged Claim, (b) allow the Indemnifying Party, at its
discretion and cost, to undertake and control the defense of such Claim, (c)
diligently assist the Indemnifying Party and cooperate in defending against such
Claim; and (d) not, except at its own cost, voluntarily make or agree to make
any payment or incur any expense in connection with any such Claim without the
prior written consent of the Indemnifying Party.


12.4    Limitation of Liability. EXCEPT WITH RESPECT TO BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE VIII, INTELLECTUAL PROPERTY
INFRINGEMENT CLAIMS, AND THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTIONS
11.1 AND 11.2, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR LOST PROFITS OR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SIMILAR DAMAGES,
HOWEVER CAUSED AND ON ANY LEGAL THEORY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




12.5    Insurance. Each Party will maintain at least [***] of commercial general
liability insurance and [***] of product liability insurance. ESSDS will
maintain Workers’ Compensation coverage (or its equivalent) in compliance with
Applicable Law, automotive liability insurance of at least [***] and
professional liability insurance of at least [***]. As evidence of the coverage
required by this Agreement, either Party may, in lieu of actual policies, accept
Certificates of Insurance setting forth the nature of the coverage, the limits
of liability, the name of the insurance carrier, policy number and the date of
expiration, which shall be furnished on demand.


ARTICLE XIII
COLLABORATION
13.1    Annual Review. No less than one hundred-eighty (180) days prior to each
anniversary of the Effective Date of this Agreement, ESSDS and Jazz
Pharmaceuticals will meet to review the Services to be performed during the next
twelve (12) months (each such meeting, an “Annual Review”). The purpose of each
Annual Review is to assess the operational program(s), identify any areas of
improvement, and discuss any additional or revised services. The Annual Review
is not intended to take the place of regular and ongoing communications between
the Parties pursuant to Section 13.2. The Annual Review will take place at a
time, location, and method (i.e., in-person or teleconference) mutually
determined by the Parties.
13.2    Regular Meetings and Communication. Jazz Pharmaceuticals and ESSDS agree
to meet (whether in-person or by teleconference) as necessary, for ESSDS to
effectively perform the Services specified in each Work Order hereunder. Jazz
Pharmaceuticals and ESSDS agree to meet formally on at least a quarterly basis
during the Term to, among other things, discuss performance under the Agreement,
strategic planning, and to evaluate the progress being made against objectives
established in this Agreement or Work Orders and any enhancements that might be
made to the processes set forth herein.
13.3    Non-Disparagement; No Disadvantaging. Neither Party will disparage the
other Party or the Product or Services. Notwithstanding the foregoing, the
following actions shall not be considered disparaging: (i) the action taken is
related to drug interactions with other prescription or over-the-counter drug
products, (ii) the action taken is related to contraindications for such
Product; (iii) the action taken involves displaying or communicating relative
Patient costs or coverage, (iv) or as otherwise may be consistent with ESSDS’s
independent exercise of the practice of pharmacy in accordance with all
Applicable Law.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




13.4    Exclusivity and Non-Competition. From the effective date until twelve
(12) months after the termination of this agreement, ESSDS will not accept or
participate in Services related to products related to oxybate and oxybate salts
and their derivatives with any other party without the prior written consent of
Jazz Pharmaceuticals. From the effective date until the termination or
expiration of the Agreement, ESSDS will not accept or participate in Services
related to products indicated for the treatment of cataplexy in narcolepsy or
excessive daytime sleepiness in narcolepsy.
ARTICLE XIV
GENERAL PROVISIONS
14.1    Amendment. This Agreement may not be amended or modified except by a
written instrument signed by both Parties.
14.2    Waiver. A failure by either Party to insist upon strict compliance with
any term of this Agreement, to exercise any option, to enforce any right, or to
seek any remedy upon any default of the other Party shall not affect, or
constitute a waiver of, such Party’s right to insist upon strict compliance with
that term, to exercise that option, to enforce that right, or to seek that
remedy with respect to that default or any prior, contemporaneous, or subsequent
default. No custom or practice of the Parties at variance with any provision of
this Agreement shall affect, or constitute a waiver of, a Party’s right to
demand strict compliance with all provisions of this Agreement.


14.3    Assignment. Jazz Pharmaceuticals may assign this Agreement, in whole or
in part, to any Affiliate or to a third-party successor to substantially all of
the business to which this Agreement relates, whether in a merger, sale of
stock, sale of assets or other transaction. ESSDS may assign this Agreement, in
whole or in part, upon consent of Jazz Pharmaceuticals, such consent not to be
unreasonably withheld.
14.4    No Implied Licenses.     Except as expressly provided in this Agreement,
nothing contained herein shall be deemed to grant either Party any rights or
licenses under any Intellectual Property rights of the other Party.
14.5    Entire Agreement. This Agreement (together with all Exhibits and Work
Orders hereto incorporated by reference) constitutes the entire agreement
between the Parties with respect to the Services and supersedes all prior
negotiations, representations or agreements, written or oral, regarding the
subject matter hereof, which will remain in full force and effect in accordance
with its terms with respect to disclosures made prior to the date hereof. Jazz
Pharmaceuticals specifically rejects and will not be bound by any other terms
and conditions.
14.6    Tax Liability. ESSDS will be solely responsible for meeting its
corporation tax and any applicable social security (or equivalent in any other
country, e.g., national insurance obligations) and for enabling that its
employees meet their respective income tax and applicable social security
obligations (or equivalent in any other country) and all other applicable social
insurances. ESSDS shall indemnify and hold harmless Jazz Pharmaceuticals for all
taxes, social security or its equivalent and other contributions, costs, claims,
penalties, interest, expenses or proceedings which Jazz Pharmaceuticals may
incur arising from or in connection with the failure of ESSDS or its employees
to meet their respective responsibilities under this Section.


Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




14.7    Relationship of the Parties. ESSDS will be an independent contractor of
Jazz Pharmaceuticals, and nothing in this Agreement will be construed to create
any partnership, joint venture, agency, or employment relationship between the
Parties or between Jazz Pharmaceuticals and the Personnel of ESSDS. ESSDS is and
will remain responsible for its respective Personnel and will make no claim
against Jazz Pharmaceuticals or its Affiliates for eligibility to participate in
any benefits extended by Jazz Pharmaceuticals to its employees. ESSDS will have
no authority to act for, bind or commit Jazz Pharmaceuticals or its Affiliates
in any way.
14.8    Force Majeure. If the performance of any part of this Agreement by
either party shall be affected for any length of time by fire or other casualty,
government restrictions, war, riots, strikes, or labor disputes, lock outs,
transportation delays, and acts of God, or any such similar causes which are
beyond the reasonable control of such Party, such Party shall not be responsible
for delay or failure of the performance of this Agreement for such length of
time; provided, however, that the obligation of the Parties to pay amounts then
due shall not be suspended or delayed; and provided, further, that if ESSDS is
precluded from rendering Services for a continuous period in excess of ten (10)
business days, Jazz Pharmaceuticals shall be entitled to terminate this
agreement upon five (5) days’ notice.
14.9    Severability. If any of the provisions or any portion of any provision
of this Agreement is held to be unenforceable or invalid by a court or
arbitration panel of competent jurisdiction, the validity and enforceability of
the enforceable portion of any such provision and/or the remaining provisions
will not be affected.
14.10    Governing Law. This Agreement, and any dispute related hereto, will be
governed and construed in accordance with the laws of the State of Delaware,
excluding any choice of law rules which may direct the application of the laws
of another jurisdiction. In the event of any dispute between the Parties, prior
to any Party commencing an action for damages, each Party will designate a
representative and the representatives will meet in person or telephonically in
a good-faith attempt to resolve their differences. Prior to such meeting, the
complaining Party will provide a written explanation of the dispute.
14.11 Notices. Any notice delivered to a Party pursuant to this Agreement must
be in writing and may be delivered: personally (effective upon receipt); by
depositing with a nationally-recognized overnight courier (effective one
business day after deposit); or by depositing in the United States Mail, postage
prepaid, registered or certified mail, return receipt requested (effective five
days after deposit). All notices hereunder will be addressed to the Party at the
address indicated below, or at such other address that may have been specified
by written notice delivered in accordance with this Section:




Pharmacy Master Services Agreement

--------------------------------------------------------------------------------








If to ESSDS:
 
 
 
 
Express Scripts, Inc.
c/o Express Scripts Specialty Distribution Services, Inc.
One Express Way,
St. Louis, MO 63121
Attn: Legal Department
 
 
 
with a copy to:
 
Express Scripts Specialty Distribution Services, Inc.
One Express Way,
St. Louis, MO 63121
Attn: General Manager
 
 
 
If to Jazz Pharmaceuticals:
 
 
 
 
Jazz Pharmaceuticals, Inc.
Attention: Legal Department
3170 Porter Drive
Palo Alto, CA 94304
Email: Jazz_Notices@jazzpharma.com
 
 
 



14.12    Counterparts. This Agreement, any Work Order, and any amendments hereto
or thereto, may be executed in counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
Facsimile and pdf signatures will be considered original signatures.


14.13    Compliance with Laws. Each Party shall, in its respective performance
of this Agreement, take all actions necessary and appropriate to assure that it
complies with all applicable federal, state, and local laws and regulations,
including, without limitation, the Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the Public Contracts Anti-Kickback Act (41 U.S.C. § 51 et seq.)
and the Stark Law (42 U.S.C. § 1395nn).


14.14    Publicity. Neither Party shall cause or permit the oral or written
release of any statement, advertisement, information or publicity referring to
the other Party or any of its personnel without such Party’s prior written
consent.




(Signature Page to Follow)










Pharmacy Master Services Agreement

--------------------------------------------------------------------------------








Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




Intending to be bound by the provisions hereof, each of the parties hereto have
caused this Agreement to be executed personally or by its duly authorized
representative, to be effective as of the Effective Date.


AGREED TO:
 
AGREED TO:
 
 
 
Jazz Pharmaceuticals, Inc.
 
Express Scripts Specialty Distribution Services, Inc.   
 
 
 
 
 
 
          /s/ Debra S. Feldman
 
          /s/ Joshua B. Parker
Name: Debra S. Feldman
 
Name: Joshua B. Parker
 
 
 
Title: VP, Pharmacovigilance
 
Title: VP
 
 
 
Date: 25-Jun-2020
 
Date: 06/23/2020 | 2:52 PM CDT
 
 
 
 
 
 
          /s/ Ernie Ross
 
Approved as to Legal Form
Name: Ernie Ross
 
RPM for JD
 
 
6-23-20
Title: VP, U.S. Market Access
 
Legal Dept.
 
 
 
Date: 25-Jun-2020
 
 
 
 
 















































Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




EXHIBIT A


Trademarks


XYREM® (sodium oxybate)


XYREM REMS Program®


866-XYREM88® 


Jazz Pharmaceuticals, Inc.® 
































































Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




EXHIBIT B


ESSDS LOCATIONS
Express Scripts Building 5
8931 Springdale Ave. Ste. A St. Louis, MO 63134


Express Scripts Building 6
4700 North Hanley Rd. St. Louis, MO 63134










































































Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




EXHIBIT C


WORK ORDER NO.___
TO PHARMACY MASTER SERVICES AGREEMENT
This Work Order No. __ (“Work Order __”), dated as of the last date signed
below, is made effective ________________, 20__ (“Work Order Effective Date”),
pursuant to the terms of the Pharmacy Master Services Agreement (“Master
Agreement”) effective as of July 1, 2017 between Jazz Pharmaceuticals, Inc.
(“Jazz Pharmaceuticals”) and Express Scripts Specialty Distribution Services,
Inc. (“ESSDS”), (individually, “Party” and collectively, “Parties”), the terms
of which are incorporated herein by reference.
No modification of this Work Order __ will be deemed effective unless in writing
and signed by the Parties via a Work Order Modification in accordance with
Article II, Section 2 of the Master Agreement. No waiver under this Work Order
__ will be effective unless in writing and signed by the Party to be bound and
then only to the extent expressly waived in such signed writing.


A.
SCOPE OF SERVICES





B.
PROGRAM FEES and PASS THROUGH EXPENSES

Accepted and Agreed:
 
 
EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC.
 
JAZZ PHARMACEUTICALS, INC.
 
 
 
By: ___________________________
 
By: ___________________________
Signature: ______________________
 
Signature: ______________________
Title: __________________________
 
Title: __________________________
Date: __________________________
 
Date: __________________________





Exhibit A


Scope of Service


Exhibit B


Fees












Pharmacy Master Services Agreement

--------------------------------------------------------------------------------




EXHIBIT D


Service Level Agreements (“SLA”)


This document identifies the expected level of service for certain Services
during the Term of the Agreement. The purpose of this SLA is to specify the
requirements of certain Services with regards to:




Function
Activity
Measurement
Service Level Commitment
Operations
Inbound Calls to the Call Center across all departments
Average Speed to Answer (ASA)
Monthly1 ASA ≤ 40 Seconds for RPH; ≤ 30 Seconds for PSC, RN and Reimbursement
Operations
Inbound Calls to the Call Center across all departments
Inbound call Service Level (SL)
80% of all inbound calls are answered in ≤ 20 seconds Monthly1
Operations
Inbound Calls to the Call Center across all departments
Maximum wait time
≥ 99% of all inbound calls will be answered in less than 5 minutes unless caller
is proactively offered an automated, or manual, option to receive a returned
call without losing his/her place in queue
Operations
Inbound Calls to the Call Center
Inbound Call Abandon Rate
≤ 4% abandon rate Monthly1
Customer Experience
Patient Feedback among patients who received shipment
Patient Satisfaction Percentage2
Greater than or equal to 90% Monthly1



1Excludes the month of January. ESSDS will make commercially reasonable efforts
to achieve SLAs for the month of January.
2Patient Satisfaction Percentage is measured by a patient responding with 3, 4,
or 5 to the question “On a scale from 1 - 5 where 1 is Very Dissatisfied and 5
is Very Satisfied, how would you rate your overall experience with your
specialty pharmacy?”






























Pharmacy Master Services Agreement